Rubin, J.,
dissents and votes to reverse the judgment and grant a new trial, with the following memorandum, in which Gibbons, J., concurs: I dissent because the evidence, when viewed *494in the light most favorable to the plaintiffs, permits a rational inference of negligence on the part of the defendant (Fiederlein v Hochberg Bros., 83 AD2d 472, 479).
The plaintiff wife, a guest at defendant’s ranch, fell from a 14-to 16-foot precipice when she was on her way to the defendant’s tennis courts. To get to the tennis courts, she walked along a worn dirt path, which she had seen other guests use and which went in the direction of the courts. At an apparent juncture in the path, she did not take the unmarked course that would have led her to a stairway down to the tennis courts. Instead, she proceeded along what appeared to be a continuation of the path. After Mrs. Morell had traveled another 150 to 200 feet, the path appeared to curve to the right. On Mrs. Morell’s right side was a three-foot high boulder, which obscured the fact that the path did not continue to the right. According to Mrs. Morell, she proceeded to go around the boulder and then “there was nothing left” of the path. She slipped off the edge of the cliff and fell approximately 14 to 16 feet. The defendant had posted no signs, either warning or directional, and had offered no notices or written material concerning how to get around the grounds.
In reviewing the dismissal of the plaintiffs’ complaint, an appellate court is required (as was the trial court) to view the evidence in the light most favorable to the plaintiffs; the plaintiffs are also entitled to the benefit of all inferences that can reasonably be drawn from the evidence (Santiago v Steinway Trucking, 97 AD2d 753). The court’s function is not to weigh the proof, but rather to determine whether any rational basis exists for the triers of fact to find in the plaintiffs’ favor (Calvaruso v Our Lady of Peace R. C. Church, 36 AD2d 755; see, also, 4 Weinstein-Korn-Miller, NY Civ Prac, par 4401.05; Siegel, NY Prac, § 402, p 529). The defendant is not an insurer of Mrs. Morell’s safety. Nevertheless, in the case of a recreational facility, such as defendant’s ranch, the innkeeper must maintain the premises in a reasonably safe condition for its anticipated use, while guests have a reciprocal obligation to use reasonable care for their own safety. When varying inferences can be drawn from the facts, the question of reasonableness is one for the jury (Juiditta v Bethlehem Steel Corp., 75 AD2d 126, 135-136).
When viewed in the light most favorable to the plaintiffs, the evidence establishes a prima facie case of negligence in that the defendant failed to take any measures to safeguard its guests from an apparently dangerous condition, which was not open and obvious (cf. Luftig v Steinhorn, 21 AD2d 760, affd 16 NY2d 568). Under the circumstances, where the evidence permits *495rational inferences leading to a conclusion of negligence on the defendant’s part, it was error to take the case from the jury.
Additionally, the issue of contributory negligence is a jury question in all but the clearest cases (MacDowall v Koehring Basic Constr. Equip., 49 NY2d 824, 827; Juiditta v Bethlehem Steel Corp., 75 AD2d 126, 137, supra). In the instant case, there is contradictory testimony regarding where she was looking when she fell, that is, whether she was looking straight ahead or down at her children on the tennis court. This testimony suffices to raise a jury question as to whether Mrs. Morell was negligent and, if so, as to what degree that negligence contributed to the happening of the accident.